Exhibit 10.1    

Description of Annual Incentive Plan


On May 17, 2011, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Black Box Corporation (the “Company”) recommended
that the Board approve, and the Board approved, an annual incentive bonus plan
(the “FY12 Annual Incentive Plan”) under the Black Box Corporation 2008
Long-Term Incentive Plan (the “2008 Plan”) for the fiscal year ending March 31,
2012 (“Fiscal 2012”). The performance goals for the FY12 Annual Incentive Plan
are, as defined below, “operating earnings per share,” “adjusted operating
margin percent,” “adjusted EBITDA” and “DSOs.” “Operating earnings per share”
means “operating net income” divided by weighted average common shares
outstanding (diluted) with “operating net income” meaning net income plus
“Reconciling Items” (as defined below); “adjusted operating margin percent”
means operating income plus Reconciling Items divided by total revenues;
“adjusted EBITDA” means EBITDA (defined as net income plus provision for income
taxes, interest, depreciation and amortization) plus Reconciling Items; and
“DSOs” is an internal management calculation based on the balances in net
accounts receivable, costs in excess of billings and billings in excess of costs
at the end of the measurement period. “Reconciling Items” means:
(i) amortization of intangible assets on acquisitions; (ii) stock-based
compensation expense; (iii) asset write-up expense on acquisitions;
(iv) expenses, settlements, judgments and fines associated with material
litigation ($500,000 or greater per matter); (v) changes in fair value of any
interest-rate swaps; (vi) certain pension plan funding expenses; (vii) the
impact of any goodwill impairment; and (viii) the effect of changes in tax laws
or accounting principles affecting reported results.


The performance goals for the FY12 Annual Incentive Plan will be equally
weighted. Under the FY12 Annual Incentive Plan, the achievement of the
performance goals at 80% of target (90% of target for the DSOs performance goal)
will result in a payout of 50% of targeted annual bonus, the achievement of the
performance goals at 100% of target will result in a payout of 100% of targeted
annual bonus and the achievement of the performance goals at 120% of target
(110% of target for the DSOs performance goal) will result in a payout of 150%
of targeted annual bonus. The achievement of the performance goals at target
levels between the levels of target performance stated above will result in
payouts of targeted annual bonus amounts calculated on a straight-line basis.
The Compensation Committee retained negative discretion to decrease the amount
of any award earned under the FY12 Annual Incentive Plan.


Following Board review and approval, the Committee made targeted annual bonus
awards under the FY12 Annual Incentive Plan to the Company's executive officers
as follows: R. Terry Blakemore, President and CEO - 100% of base salary or
$600,000; Michael McAndrew, Executive Vice President, Chief Financial Officer,
Secretary and Treasurer - 100% of base salary or $350,000; Kenneth P. Davis,
Vice President - 100% of base salary or $330,000; and Francis W. Wertheimber,
Senior Vice President - approximately 50% of base salary or $133,000. Key,
non-executive officer employees are also participating in the FY12 Annual
Incentive Plan generally on the same terms as the executive officers.


The Company, in the future, may adopt an annual incentive plan similar to the
FY12 Annual Incentive Plan with the performance goals set forth in the FY12
Annual Incentive Plan or with other performance goals as permitted under the
2008 Plan.




